NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

CARY PICKETT,                                    Nos. 13-17625,
                                                      14-15291
               Plaintiff - Appellant,
                                                 D.C. No. 2:09-cv-01695-PMP-
 v.                                              VCF

NEVADA BOARD OF PAROLE
COMMISSIONERS; NEVADA                            MEMORANDUM*
DEPARTMENT OF PUBLIC SAFETY
DIVISION OF PAROLE AND
PROBATION,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Nevada state prisoner Cary Pickett appeals

pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging constitutional claims arising out of parole violation hearings. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

denial of a Fed. R. Civ. P. 60(b) motion. Latshaw v. Trainer Wortham & Co., 452
F.3d 1097, 1100 (9th Cir. 2006). We affirm.

      The district court did not abuse its discretion in denying Pickett’s Rule 60(b)

motion because Pickett did not demonstrate any grounds warranting such relief.

See id. at 1100-04 (discussing grounds for relief under Rule 60(b), and explaining

that Rule 60(b)(6) relief is granted “only where extraordinary circumstances” are

present (citations and quotation marks omitted)). Contrary to Pickett’s

contentions, the district court did not abuse its discretion in concluding that Pickett

failed to demonstrate that his counsel’s actions amounted to virtual abandonment

entitling him to relief under Rule 60(b)(6). See id. at 1104 (finding plaintiff not

entitled to relief under Rule 60(b)(6) even though “decision may have been driven

by inept or erroneous advice or conduct of her counsel”).

      The district court did not abuse its discretion in denying Pickett’s motion to

file an amended complaint after the deadline set forth in the pretrial scheduling

order because Pickett failed to demonstrate good cause. See Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 607-10 (9th Cir. 1992) (setting forth standard of

review and “good cause” requirement to modify a scheduling order).


                                           2                                     13-17625
      We reject as meritless Pickett’s contentions that the magistrate judge acted

improperly.

      All pending requests are denied.

      AFFIRMED.




                                         3                                    13-17625